Alexander, C.J.
(concurring) — I agree with the majority that the appellant, Fred Staples, has not established that there has been a “wholesale removal of all the functions of county government” out of Prosser, the county seat of Benton County. Majority at 465. Because that is the underpinning of his claim for a writ of mandamus, it is proper for us to conclude that Benton County has not violated article XI, section 2 of the state constitution, which indicates that
*468[n]o county seat shall be removed unless three-fifths of the qualified electors of the county, voting on the proposition at a general election shall vote in favor of such removal, and three-fifths of all votes cast on the proposition shall be required to relocate a county seat. A proposition of removal shall not be submitted in the same county more than once in four years.
Therefore a writ of mandamus should not issue.
I write separately, however, to express concern over the fact that the record contains a strong indication that at least some of the offices that, according to statute, are to be maintained at the county seat of Prosser, have been moved out of that city to Kennewick, another city in Benton County. In making this point, I will limit my discussion to an office that is of particular concern to me, the superior court for Benton County.
As the majority observes, RCW 2.08.030 provides that superior courts “shall hold their sessions at the county seats of the several counties” and at such other places in the county as are designated by the judges of that court “with the approval of the chief justice of the supreme court of this state and of the governing body of the county.” The plain meaning of this statute is that the superior court must have a bona fide presence at the county seat, even though it may hold sessions at other places in the county at the direction of the judges of that court, provided the governing body of the county and the chief justice of the state supreme court approve.8 Consistent with that interpretation, we recently held that the entirety of the Thurston County Superior Court could not be moved out of Olympia, the county seat of Thurston County. Thurston County ex rel. Bd. of County Comm’rs v. City of Olympia, 151 Wn.2d 171, 86 P.3d 151 (2004). We held there that transferring the entire court *469operation to an adjoining city was not equivalent to having the court “at the county seat.”
In 1980, all of the then members of this court, including the then chief justice, signed an order authorizing the Benton/Franklin County Superior Court to hold court sessions in locations other than the county seat of Prosser.9 The preamble to this order set forth the court’s understanding that the existing county courthouse in Prosser was to be rehabilitated and expanded and that a justice center was to be constructed in Kennewick. The court then went on to order that “upon the completion of the Prosser and Kennewick court facilities the Superior Court for Benton and Franklin Counties is authorized under its discretion to hold court in those facilities.” Clerk’s Papers at 61. The only reasonable interpretation of this order, particularly in light of RCW 2.08.030, is that following completion of the aforementioned construction projects, the superior court could hold sessions in Kennewick, Pasco, and Prosser.10 The order did not, however, authorize the court to conduct all of its Benton County sessions in Kennewick.
Mr. Staples suggests in his brief that the superior court functions which take place at the county seat of Prosser are few and far between and that these functions are entirely ancillary to the functions that take place in Kennewick rather than the other way around. Staples asserts that in reality “the entire superior court” of Benton County has moved out of Prosser to Kennewick.11 Br. of Appellant at 5. If that is the case, then it would appear that the language *470of RCW 2.08.030 and the spirit of the order that was approved and signed by the justices of this court and its chief justice are not being fully respected. Although the current court and its chief justice have not been asked to rescind or modify the order, I must observe that any judicial officer would be loathe to approve an order that would subtract from the requirements of RCW 2.08.030, or the language of the earlier order of this court, which envisioned the superior court of Benton County having a real presence at Prosser, the county seat.
Having made these observations, I quickly add that the violation of RCW 2.08.030 and other statutes relating to the location of various county offices is not the basis on which petitioner sought a writ of mandamus. Neither has petitioner joined parties who would be indispensable to the determination of an action based on the violation of such statutes. Because we can rule on the case only as it has been presented to us, I join in the result that the majority reaches, notwithstanding the concerns I have noted above.
Sanders and Fairhurst, JJ., concur with Alexander, C.J.
Reconsideration denied July 19, 2004.

 CR 77(f) is similar to RCW 2.08.030 and provides, in pertinent part, as follows:
“(f) Sessions. The superior court shall hold regular and special sessions at the county seats of the several counties at such times as the judges may determine and at such other places within the county as are designated by the judge or judges thereof with the approval of the chief justice of the supreme court of this state and of the governing body of the county.”


 Benton County is in a joint judicial district with Franklin County. Therefore, the judges of the Benton/Franklin County Superior Court wear two hats in the sense that each judge of the joint judicial district is a judge of the Franklin County Superior Court when holding court in that county and a judge of the Benton County Superior Court when holding court in that county.


 Pasco is the county seat of Franklin County.


 In support of his assertion, Mr. Staples indicates that not one of the five superior court judges has a chambers in Prosser. He also states that in a 20-year period the total judge days spent in Prosser by the entire Benton/Franklin County Superior Court bench is less than 35 with only one jury trial having been scheduled there during that period. The county does not substantially refute these assertions.